BUTTLER, P. J.
Husband seeks reconsideration of our opinion in this case, 97 Or App 95, 775 P2d 332 (1989), where we held that wife is entitled to 47 percent of husband’s Coast Guard pension. We treat the petition as one for reconsideration, ORAP 10.10, allow reconsideration and modify the disposition in our former opinion to read:
“Reversed and remanded for entry of judgment modifying dissolution judgment to award wife 47 percent of husband’s Coast Guard pension beginning with benefits payable on or after February 8, 1988, and entry of a Qualified Domestic Relations Order pursuant to IRC § 414(p). Costs to wife.”
Petition for reconsideration allowed; former opinion modified; adhered to as modified.